DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the reply filed on 10/23/2020 in which claims 99, 101, 106, 108, 109 and 155 have been amended. Claims 157-163 have been added. Claims 1-98, 100, 102-105, 107, 110, 112-153 and 156 are cancelled. Currently claims 99, 101, 106, 108, 109, 154, 155 and 157-163 are pending for examination in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 99, 101, 106, 108, 120, 154 and 155 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (WO 00/45883 A1) in view of Kelly et al. (WO 2013/050907 A1) in further view of Tyers (WO 92/03724) in further view of Truschel et al. (US 2011/0197882 A1).
	Regarding claim 99, Friedman discloses:
A respiratory therapy system (figure 1; page 2, paragraph 2) comprising:
	a flow generator (52) within a housing (32)
	a gas passageway (from 46, 34 to patient at 100; similar to applicant’s disclosure wherein 130 is labeled gas passageway but 132, 134 are located beyond 130. Thus the entire passageway in figure 1 of applicant’s disclosure is interpreted as the passageway) extending between the flow generator (52) and the first and second gas sources (at 46, 38) (see figure 1 which shows the passageway extending at least between 52 and 46, 38);
	a flow mixer (point within 42 where the gases mix; page 11, paragraph 6) configured to mix a first gas comprising ambient air (ambient air inlet 38 allows a source of ambient air to enter the system as described on page 11, paragraph 6) and a second gas comprising a therapeutic gas (page 11, paragraph 5) (page 11, paragraph 6);
	a sensor (89, 88, 66) positioned in the gas passageway (page 12, paragraphs 2-3; page 15, paragraph 2) downstream of the mixer (as shown in figure 1; page 12, paragraphs 2-3; page 15, paragraph 2), wherein the mixer is 
	a humidifier (140) downstream of the flow generator (52) (page 20, paragraph 2).

	Friedman does not explicitly disclose wherein the flow mixer mixes the gases via inducing swirling flow regions, to enable a sensor to provide more reliable readings.
	However, Kelly discloses a respiratory therapy system (figure 1) wherein two gases from two sources (150, 140) are mixed in a mixer (where gases mix at 160 to 10, including 10) that induces swirling flow regions (turbulence as described in [52]) to ensure gases are thoroughly mixed such that a sensor can provide more reliable readings [18].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman wherein the flow mixer comprises 10 from Kelly and mixes the gases via inducing swirling flow regions, to enable a sensor to provide more reliable readings as taught by Kelly for the purpose of providing a concentration profile that is more uniform [05] which allows for an increasingly accurate measurement of a concentration of a gas and/or a gas component in a gas mixture [18].

	Friedman as modified discloses a sensor that detects concentration (page 15, paragraph 2; page 12, paragraph 2), but does not explicitly state that the sensor is an ultrasonic sensor, wherein the ultrasonic sensor comprises an ultrasonic 
	However Tyers teaches that it is known to use ultrasonic sensors (5) to determining concentrations of gaseous mixture (page 2, paragraph 3); wherein the ultrasonic sensor (5) comprises an ultrasonic transducer configured to emit and/or receive waves (page 2, paragraph 3-page 3, paragraph 1).
	Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Friedman wherein the sensor is an ultrasonic sensor as taught by Tyers because one of ordinary skill in the art would have been able to carry out such a substitution, and the results are predictable. The substituted sensor and its function is well known in the art as shown by the prior art of Tyers.
As modified the emission and/or receiving of waves would occur in a direction substantially perpendicular to a direction of gas mixing by the flow mixer. It is the examiner’s position that turbulence (turbulence as described in [52] of Kelly) results in mixing in all directions and as such there must be one direction of this mixing that is perpendicular to the emission and/or receiving of waves of the ultrasonic sensor. 

	Friedman further discloses a filter (34, 36) upstream of the flow mixer (at 42 wherein the mixing occurs) but does does not explicitly disclose a filter cover positioned upstream of the flow mixer and containing a filter media, wherein the filter cover comprises one or more apertures and a filter inlet pipe, wherein the first 
	However, Truschel teaches a respiratory therapy system (abstract) and thus is analogous art wherein a filter cover (200) (Friedman as modified by Truschel maintains the position of the filter (34, 36 and thus it is upstream of the flow mixer) containing a filter media (250, 260), wherein the filter cover (200) comprises one or more apertures (208), wherein a first gas (38’) is configured to pass through the one or more apertures (208) of the filter cover [0093]. While Truschel does not explicitly describe an inlet pipe, Truschel does show in figure 4 that gases from 30 and 31 meet at 200, thus there would inherently have to be an inlet for gases from 31 at 200 [0048], and thus Truschel further teaches wherein the second gas is configured to pass through the inlet pipe (where gas from 31 enters 200). 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman to include a filter cover positioned upstream of the flow mixer and containing a filter media, wherein the filter cover comprises one or more apertures and a filter inlet pipe, wherein the first gas is configured to pass through the one or more apertures of the filter cover, and wherein the second gas is configured to pass through the inlet pipe as taught by Truschel for the benefit of filtering both gases prior to entering the housing. This structure further allows for disassembly of the cover/filter members without disassembling the ventilator [0013].

claim 101, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 99 above. Friedman further discloses wherein the ultrasonic sensor (89, 88, 66) is configured to measure a concentration of at least one gas flowing in the gas passageway downstream of the flow mixer (page 15, paragraph 2; page 12, paragraph 2).

Regarding claim 106, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 99 above. Friedman as modified by Kelly further discloses wherein the flow mixer (42 as modified by Kelly) is configured to substantially uniformly mix the first and the second gas in at least one of: a vertical direction and a horizontal direction (Kelly: figure 6; Kelly: [23]-[26])

Regarding claim 108, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 99 above. Friedman as modified by Kelly further discloses wherein a local oxygen fraction in a gas flow formed by mixing the first gas and the second gas in a region of the ultrasonic sensor is within +- 10% O2 of a bulk oxygen fraction of the gas (applicant’s specification indicates that this means that the oxygen fraction in the region where sensor readings are taken does not vary by more than … + 10% from the actual average fraction of oxygen; see [0102]; Kelly discloses the target/average oxygen concentration is 60% in [36]-[37] and the measured concentrations at the outlet 820 are within 10% of 60% as set forth in [37]). Alternatively, the examiner has interpreted this limitation to mean that the sensor is located in an area where the gases are 

Regarding claim 120, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 99 above. Friedman as modified by Kelly further discloses wherein the first gas source (ambient air inlet 38 allows a source of ambient air to enter the system as described on page 11, paragraph 6) comprises a first inlet (38) configured to receive ambient air (page 11, paragraph 6) and the second gas source (46) comprises a second inlet (48) configured to receive a therapeutic gas (oxygen as set forth on page 11, paragraph 5).

Regarding claim 154, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 99 above. Friedman as modified by Kelly further discloses wherein the flow mixer (as set forth for claim 99 above, includes 10 of Kelly) comprises at least one baffle (10d) configured to induce swirling flow regions ([52] of Kelly).

Regarding claim 155, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 99 above. Friedman as modified by Kelly further discloses wherein the flow mixer comprises a first baffle (one of the .

Claim 109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (WO 00/45883 A1) in view of Kelly et al. (WO 2013/050907 A1) in further view of Tyers (WO 92/03724) in further view of Truschel et al. (US 2011/0197882 A1) in further view of Bellinga (US 4,142,413).
Regarding claim 109, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 99 above. Friedman as modified does not explicitly disclose the system further comprising a diffuser positioned between the flow mixer and the sensor. 
However, Bellinga teaches a diffuser (6, 7, 8) positioned upstream a sensor (col. 1, lines 48-57) and downstream from turbulent flow (col. 2, lines 48-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Friedman/Kelly/Tyers wherein a diffuser is positioned between the flow mixer and the sensor as taught by Bellinga for the purpose of improving the flow profile of gases prior to a flow sensor for accurate measurements (col. 1, lines 12-16).

Claim 111 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (WO 00/45883 A1) in view of Kelly et al. (WO 2013/050907 A1) in further view of Tyers (WO 92/03724) in further view of Truschel et al. (US 2011/0197882 A1) in further view of Sassa et al. (US 5,792,229 A).
	Regarding claim 111, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 99 above. Friedman as modified by Truschel does not explicitly disclose wherein the filter cover comprises prongs extending rearwardly from a front wall of the filter cover, wherein the prongs are configured to hold filter media in place and create a cavity between the filter cover and the filter media. 
	However, Sassa discloses a filter arrangement (figures 18-21) for filtering gases (col. 13, lines 33-36) wherein the filter arrangement includes a filter cover (310; figure 20), wherein the filter cover comprises prongs (311, 313) extending rearwardly from a front wall of the filter cover (see figure 20 wherein 311 and 313 project away from a front wall of 310), wherein the prongs are configured to hold filter media (322) in place and create a cavity between the filter cover and the filter media (see figure 18, figure 21 which shown a cavity between 310 and 322).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Friedman/Kelly/Tyers to include a filter cover, wherein the filter cover comprises prongs extending rearwardly from a front wall of the filter cover, wherein the prongs are configured to hold filter media in place and create a cavity between the filter cover and the filter media as taught by Sassa for the purpose of holding a the filter in the correct orientation and place (col. 2, lines 1-6).


Claims 99, 155 and 157-163 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (WO 00/45883 A1) in view of Conrad et al. (US 2008/0035226 A1) in further view of Tyers (WO 92/03724) in further view of Truschel et al. (US 2011/0197882 A1).
	Regarding claim 99, Friedman discloses:
A respiratory therapy system (figure 1; page 2, paragraph 2) comprising:
	a flow generator (52) within a housing (32)
	a gas passageway (from 46, 34 to patient at 100; similar to applicant’s disclosure wherein 130 is labeled gas passageway but 132, 134 are located beyond 130. Thus the entire passageway in figure 1 of applicant’s disclosure is interpreted as the passageway) extending between the flow generator (52) and the first and second gas sources (at 46, 38) (see figure 1 which shows the passageway extending at least between 52 and 46, 38);
	a flow mixer (point within 42 where the gases mix; page 11, paragraph 6) configured to mix a first gas comprising ambient air (ambient air inlet 38 allows a source of ambient air to enter the system as described on page 11, paragraph 6) and a second gas comprising a therapeutic gas (page 11, paragraph 5) (page 11, paragraph 6);
	a sensor (89, 88, 66) positioned in the gas passageway (page 12, paragraphs 2-3; page 15, paragraph 2) downstream of the mixer (as shown in figure 1; page 12, paragraphs 2-3; page 15, paragraph 2), wherein the mixer is configured to mix the gases supplied by the first and second gas sources (page 11, paragraph 6);


	Friedman does not explicitly disclose wherein the flow mixer mixes the gases via inducing swirling flow regions, to enable a sensor to provide more reliable readings.
	However, Conrad teaches a mixing device (figure 4) wherein two fluids from two sources are mixed in a mixer (shown in figure 4) [0025] that induces swirling flow regions (turbulence/eddys as described in [0035]) to ensure gases are thoroughly mixed. As modified Friedman with the mixing device of Conrad discloses the mixing such that a sensor can provide more reliable readings (since the mixer is upstream of the sensor the sensor can provide more reliable readings with a well mixed gas).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman wherein the flow mixer comprises figure 4 from Conrad and mixes the gases via inducing swirling flow regions, to enable a sensor to provide more reliable readings as taught by Kelly for the purpose of mixing gases thoroughly before they are provided to the user.

	Friedman as modified discloses a sensor that detects concentration (page 15, paragraph 2; page 12, paragraph 2), but does not explicitly state that the sensor is an ultrasonic sensor, wherein the ultrasonic sensor comprises an ultrasonic 
	However Tyers teaches that it is known to use ultrasonic sensors (5) to determining concentrations of gaseous mixture (page 2, paragraph 3); wherein the ultrasonic sensor (5) comprises an ultrasonic transducer configured to emit and/or receive waves (page 2, paragraph 3-page 3, paragraph 1).
	Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Friedman wherein the sensor is an ultrasonic sensor as taught by Tyers because one of ordinary skill in the art would have been able to carry out such a substitution, and the results are predictable. The substituted sensor and its function is well known in the art as shown by the prior art of Tyers.
As modified the emission and/or receiving of waves would occur in a direction substantially perpendicular to a direction of gas mixing by the flow mixer. It is the examiner’s position that turbulence (eddys as described in [0035] of Conrad) results in mixing in all directions and as such there must be one direction of this mixing that is perpendicular to the emission and/or receiving of waves of the ultrasonic sensor. 

	Friedman further discloses a filter (34, 36) upstream of the flow mixer (at 42 wherein the mixing occurs) but does does not explicitly disclose a filter cover positioned upstream of the flow mixer and containing a filter media, wherein the filter cover comprises one or more apertures and a filter inlet pipe, wherein the first 
	However, Truschel teaches a respiratory therapy system (abstract) and thus is analogous art wherein a filter cover (200) (Friedman as modified by Truschel maintains the position of the filter (34, 36 and thus it is upstream of the flow mixer) containing a filter media (250, 260), wherein the filter cover (200) comprises one or more apertures (208), wherein a first gas (38’) is configured to pass through the one or more apertures (208) of the filter cover [0093]. While Truschel does not explicitly describe an inlet pipe, Truschel does show in figure 4 that gases from 30 and 31 meet at 200, thus there would inherently have to be an inlet for gases from 31 at 200 [0048], and thus Truschel further teaches wherein the second gas is configured to pass through the inlet pipe (where gas from 31 enters 200). 
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedman to include a filter cover positioned upstream of the flow mixer and containing a filter media, wherein the filter cover comprises one or more apertures and a filter inlet pipe, wherein the first gas is configured to pass through the one or more apertures of the filter cover, and wherein the second gas is configured to pass through the inlet pipe as taught by Truschel for the benefit of filtering both gases prior to entering the housing. This structure further allows for disassembly of the cover/filter members without disassembling the ventilator [0013].



claim 155, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 99 above. Friedman as modified by Conrad further discloses wherein the flow mixer comprises a first baffle (see annotated figure below) and a second baffle (see annotated figure below) wherein the first baffle and the second baffle are spaced apart (see annotated figure below).

Regarding claim 157, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 155 above. Friedman as modified by Conrad further discloses wherein the first baffle extends in a downstream direction at a first angle offset from a horizontal plane and the second baffle extends in the downstream direction at a second angle offset from the horizontal plane (see annotated figure below).  

Regarding claim 158, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 157 above. Friedman as modified by Conrad further discloses wherein the first angle and the second angle are offset on opposing sides of the horizontal plane (see annotated figure below).  

Regarding claim 159, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 155 above. Friedman as modified by Conrad further discloses wherein the first baffle causes a gas flow through the flow mixer to move upwards and then sharply turn at a downstream edge of the first baffle (see annotated figure below which shows phantom line turning downwards at a downstream edge of the first baffle).  Further, the examiner notes is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is the examiner’s position that Conrad discloses all the structural limitations of the claim. 

Regarding claim 160, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 159 above. Friedman as modified by Conrad further discloses, wherein the second baffle causes the gas flow through the flow mixer to move downwards and then sharply turn at a downstream edge of the second baffle.  Similar to the explanation set forth for claim 159 above, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is the examiner’s that Conrad discloses all the structural limitations of the claim. 


claim 161, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 155 above. Friedman as modified by Conrad further discloses, wherein the flow mixer comprises a pinch defined between a downstream edge of the first baffle and an upstream face of the second baffle (see annotated figure below). 

Regarding claim 162, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 161 above. Friedman as modified by Conrad while not explicit, seems to show wherein a length of the pinch is less than a height of the first baffle (see annotated figure below). The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a length of the pinch to be less than a height of the first baffle since the drawings reasonably show this.

Regarding claim 163, Friedman as modified discloses the claimed invention substantially as claimed as set forth for claim 161 above. Friedman as modified by Conrad further discloses wherein the flow mixer comprises a second pinch defined between a downstream edge of the second baffle and a bottom wall of the flow mixer (see annotated figure below).

    PNG
    media_image1.png
    864
    731
    media_image1.png
    Greyscale




Response to Arguments
Applicant’s arguments with respect to claim 99 have been considered but have not been found persuasive. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Applicant’s representative asserts that the prior art of record does not teach or disclose “wherein the ultrasonic sensor comprises an ultrasonic transducer configured to emit and/or receive waves in a direction substantially perpendicular to a direction of gas mixing by the flow mixer”. The examiner respectfully disagrees. It is the examiner’s position that turbulence (eddys as described in [0035] of Conrad or turbulence as described in [52] of Kelly) results in mixing in all directions and as such there must be one direction of this mixing that is perpendicular to the emission and/or receiving of waves of the ultrasonic sensor. As modified by the ultrasonic sensor of Tyers, the possible emit/receive wave directions are shown below. Based on the disclosures of eddys as described in [0035] of Conrad or turbulence as described in [52] of Kelly it is the examiner’s position that there is mixing in all directions such that there must be at least one direction (up/down, left/right) that is perpendicular to the emission and/or receiving of waves of the ultrasonic sensor.

    PNG
    media_image2.png
    618
    743
    media_image2.png
    Greyscale

In light of the remarks and standing rejection above, the examiner asserts the prior art of record teaches all the elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims. Therefore, the standing rejections are proper and maintained. 

	

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785